 -342DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos Angeles County District Council of Carpenters[Robert E. L.Parker Company]andVersie Drake.CaseNo. 01-CB-911.March 25, 1959DECISION AND ORDEROn December 23, 1958, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Members Rodgers, Jen-kins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire rec-ord 1 in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDER-Upon the entire record in the case, and pursuant to Section 10(c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Los AngelesCounty District Council of Carpenters, its officers, representatives,agents, successors, and assigns, shall:1.Cease and desist from :(a)Causing or attempting to cause Robert E. L. Parker Companyor any other member of Southern California Chapter, AssociatedGeneral Contractors, or any other employer, to refuse employmentto any employee or prospective employee, including Versie Drake,or otherwise to discriminate against any such person, in violation ofSection 8 (a) (3) of the Act.(b) In any like or related manner restraining or coercing Drake,or other employees or prospective employees of Robert E. L. ParkerCompany, or other Association member, or any other employer, inthe exercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreementrequiringmembership in a labor organization as a condition ofemployment as authorized by Section 8(a) (3) of the Act.1The Respondent's request for oral argument is hereby denied as the record,exceptions,and brief adequately present the issues and positions of the parties.123 NLRB No. 49. LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS 3432.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make Versie Drake whole for any loss of pay he may havesuffered as a result of the discrimination practiced against him bypayment to him of a sum of money equal to the amount he normallywould have earned as wages in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(b)Post at its Los Angeles, California, offices and meeting hallscopies of the notice attached hereto marked "appendix." 2Copiesof said notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being duly signed by the Respond-ent's representative, be posted by the Respondent immediately uponreceipts thereof, and maintained by it for 60 consecutive days there-after in conspicuous places, including all places where notices to itsmembers are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Twenty-first Region inwriting, within 10 days from the date of this Order, as to what stepshave been taken to comply herewith.In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF Los ANGELES DISTRICT COUNCIL OFCARPENTERSPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause Robert E. L. ParkerCompany, or any other member of the Southern CaliforniaChapter, Associated General Contractors, or any other employer,to refuse employment to any employee or prospective employee,includingVersieDrake, or otherwise to discriminate againstany such person in violation of Section 8 (a) (3) of the Act.IVVE WILL NOT in any like or related manner restrain or coerceemployees or prospective employees of Robert E. L. ParkerCompany or any other member of Southern California Chapter,Associated General Contractors, or any other employer, in theexercise of rights guaranteed by Section 7 of the Act, except tothe extent that such rights may be affected by agreement requir-ing membership in a labor organization as a condition of em-ployment as authorized by Section 8(a) (3) of the Act. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Versie Drake whole for any loss of pay he mayhave suffered as a result of the discrimination against him.Los ANGELES DISTRICT COUNCIL OF CARPENTERS,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on April 29, 1957, by Versie Drake, the GeneralCounsel of the National Labor Relations Board, herein respectively called theGeneral Counsel 1 and the Board, by the then Regional Director for the Twenty-first Region (Los Angeles, California), issued a complaint, dated August 7, 1957,alleging therein that Los Angeles County District Council of Carpenters, hereincalledRespondent, had engaged in and wasengaging in unfairlabor practicesaffecting commerce within the meaning of Section 8(b)(1)(A) and (2) andSection 2(6) and (7) of the National Labor Relations Act, as amended, 61 Stat.136, herein called the Act.Copies of the charge and complaint, together with notice of hearing thereon,were duly served upon Respondent and upon Drake.2Specifically, the complaint, as amended, alleged that: (1) On or about April19, 1957, Robert E. L. Parker Company, herein called Parker, offered Drake a jobon a certain construction project it was then performing and issued to Drake awrittenmemorandum, addressed to Local 844, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, herein called Local 844, requesting Local 844to dispatch Drake to the aforesaid job; (2) on or about April 19, Drake took saidwrittenmemorandum to the official dispatcher of Local 844, who gave Drake awork order but told Drake that he could not go to work on the aforesaid Parkerjob unless or until he had obtained a temporary working card from Respondent;(3) although Drake requested, on or about April 19, andagain onor about April25, such a temporary working card from Respondent, such card was refused himbecause (a) he was not then a member in good standing of anylocal unionaffiliatedwith Respondent and (b) Drake did not present toRespondent anymembership book showing membership in any local union affiliated with Respond-ent or membership in the United Brotherhood of Carpentersand Joiners ofAmerica, AFL-CIO; and (4) on or about April 25, Parker refused to hire Drakebecause he did not have a "clearance" from Respondent.On August 26, 1957, Respondent duly filed an answer denyingthe commissionof the unfair labor practices alleged.As, and for, an affirmativedefense theanswer averred that Drake, together with others, entered into a conspiracy inorder, among other things, "to intimidate, coerce, exact money from,malign,harass and defraud this Respondent."Pursuant to due notice, a hearing was held from October 27 through October29, 1958, at Los Angeles, California, before the duly designated Trial Examiner.The General Counsel and Respondent were represented by counsel who participatedin the hearing.Full opportunity was afforded the parties to be heard,to examineand cross-examine witnesses, to introduce evidence pertinent to theissues, to argueorally at the conclusion of the taking of the evidence, and to file briefs on orbefore November 20, 1957.3During the course of the hearing, the Trial Examiner reserveddecision onGeneral Counsel's offer in evidence of two documents which had been marked as'This term specifically includes counsel for the General Counsel appearing at thehearing.2 On August 12, 1957, the General Counsel served upon the parties an "Amendment toComplaint."3At the request of Respondent's counsel, the time to file briefs was extended toDecember 1, 1958. Briefs have been received from the General Counsel and from Respond-ent's counsel which have been carefully considered. LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS 345General Counsel's Exhibits Nos. 2 and 3 for identification, to which proposedexhibits Respondent had imposed objections.The objections are hereby overruledand the documents are hereby received in evidence as General Counsel's ExhibitsNos. 2 and 3 respectively.The General Counsel's request to substitute photostaticcopies of Exhibits Nos. 2 and 3 in lieu of the original thereof is hereby granted.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF PARKERDuring 1957, Robert E. L. Parker Company, a corporation, was engaged in,among other things, the business of highway construction.During said year,Parker also performed work for Aerojet General, for which it was paid about$250,000.At the time Parker was performing the work for Aerojet, above re-ferred to, the latter was engaged in the development of solid and liquid propellantsand in the manufacture of missiles for the United States Air Force and for theUnited States Navy at an installation located near Sacramento, California.During1957, Aerojet had about 7,000 persons in its employ at the above-mentioned instal-lation,whose daily wages aggregated about $140,000.Since January 1, 1957, Parker has been a member of Associated General Con-tractors of America, Inc., Southern California Chapter, herein called AGC, anassociation composed of construction contractors which exists, in part, for thepurpose of negotiating collective-bargaining contracts for and on behalf of itsmembers with labor organizations representing employees of its members.During all times material herein, Holmes & Narver, Inc., has been a memberofAGC. Since 1949, Holmes & Narver, Inc., has been engaged in erectingfacilities and conducting certain tests for the Atomic Energy Commission at AEC'sEniwetok Proving Grounds located in the southern portion of the Pacific Ocean.During 1957, Holmes & Narver paid the persons it employed on said Eniwetokprojectwages in excess of $100,000 and during said year received compensationfrom AEC for the work and services performed for the said project in excessof $1,000,000.Upon the undisputed facts, the Trial Examiner finds that during all timesmaterial herein Parker was, and now is, engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it will effectuate the policies of theAct for the Board to assert jurisdiction in this proceeding.4II.THE LABOR ORGANIZATION INVOLVEDLos Angeles County District Council of Carpentersisa labor organizationwithin the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The discrimination against Versie Drake1.The pertinent factsIn 1952, Drake, who then was a member of Local No. 844, Los Angeles CountyDistrictCouncil of Carpenters, herein called Local 844, whose headquarters thenwere, and now are, located at Reseda, Los Angeles County, California, moved toFairbanks, Alaska, where he became a member of Carpenters' Local 1243.5On December 17, 1956, Drake returned to Los Angeles. In February 1957,6 hewentto the headquarters of Local 844 and registered for a job.On March 8,after he paid Lewis J. Howard, a business agent of Local 844, $4 for a temporarywork card,he was sentto a job at Aetna Construction Company.On March 13,while working on the Aetna job, Drake was injured and was hospitalized forseveral days.Upon recovering from his injuries, he again registered for workwith Local 844.' SeeLocal050, United Associationof Journeymenand Apprenticesof the Plumbing andPipe Fitting Industry, etc. (Bechtel Corporationet al.),120 NLRB 930;Local No. 1400,United Brotherhood of Carpenters etc., et al. (Pardee Construction Company),115 NLRB126;International Union of Operating Engineers, Local No. 12, AFL (Associated GeneralContractors, etc.),113 NLRB 655.5 Since 1954, Drake's membership in Local 1243 has been uninterrupted.At all timesmaterial herein, Drake was, and now is, a member in good standing in Local 1243.0Unless otherwise noted all dates hereinafter mentioned refer to 1957. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 19, William I. Hopkins, the business representative of Local 844, toldDrake, to quote Drake'scredible and undenied testimony,"therewas a job upthere [Parker's] a form job up there,and he [Hopkins]would recommend me tothis job,and he [gave]me a piece of paper with a recommendation on it" to giveto the foreman on the job.Drake then went to the Parker job, and handed theHopkins note7toDwight Catron,Parker's job superintendent.Catron then in-quired of Drake as to whether he had ever performed the type of job to be done.Catron apparently was satisfied with Drake'squalifications for he wrote at thefoot of Hopkins'note, "Make work order for Monday morning.D. Catron" andthen instructed Drake to report for work on April 22.Upon leaving Catron, Drake went to the union hall.What transpired there isreflected by the following credible testimony of Drake:Q. (By Mr. Heimann.)What was the first thing that was said when yougot there?A. The first thing he(Hopkins)said was he couldn't give me a work order,a work card.Q. O.K.When you got there did you say something first?A.When I got there,Ipresented this here note to him, that I did have thejob up there with the Parker Company.Q. Then did Mr.Hopkins say something?A. Then he had the work order made out for me and told me that I had togo by the District Council to get my work card, because he wasn'tallowedto give me another.8Q.Did he say anything else?A. He told me to be sure to go to the District Council, and not to presentthiswork order on the job until I went to the District Council and got mywork card.9That same morning,April 19, Drake went to the headquarters of the DistrictCouncil,which were,and still are,located in the City of Los Angeles.There,after exhibiting his Alaskan local's paid-up work card to two men who hadidentified themselves to Drake as being"councilmen,"Drake requested that awork card be issued to him, adding,to quote Drake's credible testimony, "I hada job out here in the Valley(where the Parker job was located),and I wantedto get.awork permit to go out on the job." The "councilmen"informedDrake, to again quote his credible testimony,"they couldn'tgiveme a workpermit, unless I had my book,and they told me if I had my book they couldn'tgive it(work permit)before Tuesday."Upon leaving the District Council headquarters,Drake went to the Board'soffice where he was advised to return to the Parker project and ascertain whetherthe proffered job was still available.On Thursday,April 25,Drake went to the Parker job and told Catron that hewas unable to secure a work card from the District Council.Drake then askedCatron if he secured a work card from the District Council could he go to work.Catron told Drake to report for work after he "got straight with the union."That same morning, April 25, Drake went to the District Council and askedthe female receptionist to issue him a work card.When she replied that she couldnot do so,Drake asked to see a councilman.Thereupon,the receptionist calledover a man who then spoke to Drake in the presence of the receptionist.Drake,after presenting his Local 1243 work card to this man, whose name Drake did notknow, asked that a work card be sold him. The man replied that he could notsellDrake a work card unless Drake produced his membership book.Drake could7 The so-called "Hopkins note"reads :Catron-Parker Co.This man hashad lots ofClass A workif can use.BurbankHoward&844Balboa8The work card which had been issued to Drake on March'8 expired on March 22.9It is significant to note that,although questioned about what transpired between himand Drake after the latter handed him the above-referred-to Catron request to issue Drakea referral,Hopkins did not deny that hehad instructed Drake to secure a work card fromthe District Council before reporting for work on the Parker job. LOS ANGELES COUNTY DISTRICT COUNCIL OFCARPENTERS 347not produce his membership book because at that time it was in Local 1243'sFairbanks, Alaska, offices.Under date of May 20, Respondent sent Drake a letter reading, in part, asfollows:This is to inform you that neither the Los Angeles County District Councilof Carpenters nor any of its constituent Local Unions have any objection toyour employment by the E. L. Parker Company, or any other employer.As evidence of this we are providing you with this letter, copy of which isbeing sent to E. L. Parker Company and to the National Labor RelationsBoard 21st Region.Upon some undisclosed date Drake received the above letter and a copythereof was received by the Board on the date it bears. Parker never received acopy of the letter because itwas sent to E. L. Parker of La Canada, California,instead of to Robert E. L. Parker of Claremont, California.However, on someundisclosed date Drake took the letter to the Parker job and handed it to theforeman.The foreman, after reading the letter, told Drake that there was no jobopen because the project was coming to an end and Parker was commencing tolay off men.On May 27, Local 844 referred Drake to a job.While en route, he inquiredof a policeman for directions and was informed that the job was located a longdistance away.Drake did not go to the job.On July 4, Drake left Los Angeles for Alaska and, as far as the record discloses,remained there until shortly before the opening of the hearing.2.Concluding findingsThe contract, in effect during the period covered by the complaint, between AGCand "United Brotherhood of Carpenters and Joiners of America, for its affiliatedDistrict Councils and Local Unions in Southern California, which have jurisdictionover the work in the territory hereinafter described," 10 contained an exclusivehiring-hall clause which obligated Parker to secure its carpenters exclusively fromRespondent." It was therefore incumbent upon Respondent to select applicantsfor referral to jobs on a nondiscriminatory basis.The evidence, as epitomized-above, discloses Respondent did not do so. Instead Respondent based its referrals-upon the obtaining, after production of a membership book in a local affiliated.with United Brotherhood of Carpenters and Joiners of America, AFL-CIO, of a.work card.By refusing Drake such a card because he was unable to produce-hismembership book, Respondent prevented Drake from obtaining employmenton the Parker project to which he had been referred by Hopkins, provided he-first secured a work card from the District Council, and on which project he hadbeen offered employment by Catron.12 It is well established that a labor organiza-tion,which has the exclusive right to refer applicants for employment violatesSection 8(b)(1)(A) and (2) of the Act when it engages in conduct such asdisclosed by this record and the Trial Examiner so finds.13The Trial Examiner10 Contrary to Respondent's contention,the Trial Examiner finds that it is bound by theterms of this contract.11 In fact,Catron testified without contradiction,and the Trial Examiner finds, thathe secured all his carpenters from Local 844.12The following credible testimony of Howard presents a convincing confirmation ofthis finding:Q.Did you write the work order that he [Drake] took to the Parker job?A. I did.Q.Did he require anything other than that work order to go on that job?A.Well,he is supposed to have a card,we will say an adequate working card.Q.Well,what would that be?A. Could be a permanent card showing him paid up full in dues in any local thathe might belong to, or it could be a temporary working card given to him for theconditions existing at that time.Q.What did he require to go to work on the Parker job at the time you gave himthe work order?A.Well, he would have required a temporary card at that time since he wasn't amember of our local,nor did he signify any desire of transferring to our local.22Bechtel Corporation,120 NLRB 930;Pardee Construction Company,115 NLRB 126;Associated General Contractors,113 NLRB 655,enfd. as mod.subnom. InternationalUnion of Operating Engineers, Local12,237 F. 2d 670(C.A. 9).Cf.Los Angeles-SeattleMotor Express,Incorporated,121 NLRB 1629;Roy Price Inc.,121 NLRB 508. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther finds that Respondent's affirmative defenses as set forth in its answer arenot supported by the credible evidence.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with Parker's business affiliation and its business operations described insection 1, above, have a close, intimate, and substantial relationship to trade, traffic,and commerce among the several States, and such of them as have been found toconstitute unfair labor practices tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(b)(1)(A) and (2) of the Act, the Trial Examiner will recommendthat it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Since it has been found that Respondent discriminatorily conditioned the rightof Drake to obtain employment upon his production of his membership book in alocal of United Brotherhood of Carpenters and Joiners of America, AFL-CIO,itwill be recommended that it make Drake whole for the loss of pay suffered byhim as the result of the discrimination found, by the payment to him of a sumof money equal to the amount which he normally would have earned from April22, 1957, the date Catron requested Drake to report for work, to the date whenDrake exhibited Respondent'sMay 20 letter to Parker's foreman, less his netearnings during such period.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Robert E. L. Parker Company, Claremont, California, is, and at all timesmaterial to this proceeding has been, an employer within the meaning of Section2(2) of the Act.2.Los Angeles County District Council of Carpenters is, and during all timesmaterial to this proceeding has been, a labor organization within the meaning ofSection 2(5) of the Act.3.By its restraint and coercion of employees in the exercise of certain rightsguaranteed in Section 7 of the Act, Respondent is engaged in and has engaged inunfair labor practices within the meaning of Section 8(b)(1)(A) of the Act.4.By attempting to cause and causing Robert E. L. Parker Company and otheremployers to discriminate against employees or applicants for employment, andthus to commit an unfair labor practice as defined in Section 8(a)(3) of the Act,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(b)(2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Piasecki Aircraft CorporationandInternational Union, UnitedAutomobile, Aircraft and AgriculturalImplementWorkersof America, AFL-CIO, and its Local No. 840.1Case No. 4-CA-1496.March 25, 1959DECISION AND ORDEROn March 19, 1958, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatiHerein referred to collectively as the Union.123 NLRB No. 43.